DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 1-20 as filed 4/25/2022 is/are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Brodbine on 5/9/2022.
Please replace the current claims as shown below. The application has been amended as follows: 	
----
1.  (Currently Amended)	A magnetic device for capturing metal wear particles in suspension in a lubrication fluid, the magnetic device being for inserting in a straight-line insertion direction of the magnetic device into a wall of a casing via a through orifice serving to put an inside volume of the casing containing the lubrication fluid into communication with an outside volume outside the casing, the magnetic device presenting a longitudinal axis X, the longitudinal axis X being for putting into coincidence with the direction for inserting the magnetic device into the casing, the magnetic device comprising:
at least one permanent magnet suitable for attracting the metal particles, the permanent magnet(s) having at least two pole faces of mutually different polarities; and
at least one presence-detector member for detecting the presence of the metal particles attracted by the permanent magnet(s);
the pole faces extending respectively mainly along the longitudinal axis X, and the presence-detector member(s) for detecting the metal particles being arranged, in full, facing the pole faces and;
wherein the presence-detector member(s) for detecting the metal particles are arranged such that they only face the pole faces, and wherein each of the pole faces presents a respective longitudinal dimension L parallel to the longitudinal axis X.

2.  (Original)	The device according to claim 1;
wherein the permanent magnet(s) occupies an outside volume of shape selected from the group comprising cylinders and rectangular parallelepipeds.

3.  (Original)	The device according to claim 1;
wherein the magnetic device comprises at least two permanent magnets arranged one beside the other in a first offset direction that is oriented parallel relative to the longitudinal axis X.

4.  (Original)	The device according to claim 1;
wherein the magnetic device comprises at least two permanent magnets arranged one above the other in a second offset direction that is oriented perpendicularly relative to the longitudinal axis X.

5.  (Currently Amended)	The device according to claim 1;
wherein the permanent magnet(s) is/are of unipolar type, having two pole faces of mutually different polarities, the two pole faces being oriented symmetrically relative the longitudinal axis X.

6.  (Original)	The device according to claim 1;
wherein the permanent magnet(s) is/are of multipolar type, having at least four pole faces that are oriented radially relative the longitudinal axis X, the pole faces being arranged beside one another and being of mutually different polarities in pairs.


7.  (Original)	The device according to claim 1;
wherein the permanent magnet(s) include(s) at least one longitudinal hole extending parallel relative to the longitudinal axis X, the longitudinal hole(s) being a through hole between a proximal face of the permanent magnet(s) and a distal face of the permanent magnet(s).

8.  (Original)	The device according to claim 1;
wherein the permanent magnet(s) include(s) at least one transverse hole extending perpendicularly relative to the longitudinal axis X, the transverse hole(s) being a through hole between a first pole face of the permanent magnet(s) and a second pole face of the permanent magnet(s).

9.  (Original)	The device according to claim 1;
wherein the presence-detector member(s) for detecting the metal particles comprise(s) at least two electrically conductive bars, a first bar being arranged facing a first pole face of positive polarity and a second bar being arranged facing a second pole face of negative polarity.

10.  (Original)	The device according to claim 1;
wherein the presence-detector member(s) for detecting the metal particles comprise(s) two groups of two oriented sheets of electrically conductive wires forming a grid or an open weave textile, a first group being arranged facing a first pole face of positive polarity and a second group being arranged facing a second pole face of negative polarity.

11.  (Original)	The device according to claim 1;
wherein the presence-detector member(s) for detecting the metal particles comprise(s) two electrically conductive perforated plates, a first plate being arranged facing a first pole face of positive polarity and a second plate being arranged facing a second pole face of negative polarity.

12.  (Original)	The device according to claim 1;
wherein the presence-detector member(s) for detecting the metal particles comprise(s) two printed circuits, each having two different electrically conductive tracks that are electrically insulated from each other, a first printed circuit being arranged facing a first pole face of positive polarity and a second printed circuit being arranged facing a second pole face of negative polarity.

13.  (Original)	The device according to claim 1;
wherein the presence-detector member(s) for detecting the metal particles comprise(s) a monolithic unit surrounding the permanent magnet(s), at least in part, and covering a first pole face of positive polarity and a second pole face of negative polarity.


14.  (Original)	The device according to claim 13;
wherein the monolithic unit forms a printed circuit having two different electrically conductive tracks that are electrically insulated from each other.

15.  (Original)	The device according to claim 14;
wherein the printed circuit surrounds the permanent magnet(s) completely, the printed circuit occupying an outside volume of shape selected from the group comprising cylinders and rectangular parallelepipeds.

16.  (Original)	The device according to claim 1;
wherein the presence-detector member(s) for detecting the metal particles comprise(s) a plurality of electrically conductive hollow plates that are separated from one another by a plurality of electrically insulating hollow plates, the electrically conductive hollow plates and the insulating hollow plates being arranged parallel to one another and perpendicularly relative to the longitudinal axis X.

17.  (Original)	The device according to claim 16;
wherein each of the electrically conductive hollow plates and of the insulating hollow plates presents at least two respective through bores, first bores in the electrically conductive hollow plates and in the insulating hollow plates being in mutual alignment along a first axis X' and second bores in the electrically conductive hollow plates and in the insulating hollow plates being in mutual alignment along a second axis X", the first and second axes X' and X" being parallel to the longitudinal axis X.

18.  (Original)	The device according to claim 16;
wherein the magnetic device includes a shutter arranged facing a distal face of the permanent magnet(s) and perpendicularly relative to the longitudinal axis X, each of the electrically conductive hollow plates and of the insulating hollow plates presenting at least two respective notches arranged symmetrically relative to the longitudinal axis X, the notches being suitable for receiving two branches that are parallel to the longitudinal axis X, the two branches being secured to the shutter.

19.	(Currently Amended) 	The device according to claim 1;
wherein each of the pole faces presents a respective longitudinal dimension L parallel to the longitudinal axis X lying in the range 1 mm to 50 mm.

20.  (Currently Amended)	A magnetic device for capturing metal wear particles in suspension in a lubrication fluid, the magnetic device being for inserting in a straight-line insertion direction of the magnetic device into a wall of a casing via a through orifice serving to put an inside volume of the casing containing the lubrication fluid into communication with an outside volume outside the casing, the magnetic device presenting a longitudinal axis X, the longitudinal axis X being for putting into coincidence with the direction for inserting the magnetic device into the casing, the magnetic device comprising:
at least one permanent magnet suitable for attracting the metal particles, the permanent magnet(s) having at least two pole faces of mutually different polarities; and
at least one presence-detector member for detecting the presence of the metal particles attracted by the permanent magnet(s);
the pole faces extending respectively mainly along the longitudinal axis X, and the presence-detector member(s) for detecting the metal particles being arranged, in full or in part, facing the pole faces;
wherein each of the pole faces presents a respective longitudinal dimension L parallel to the longitudinal axis X lying in the range 1 mm to 50 mm; and
wherein the presence-detector member(s) for detecting the metal particles comprise(s) two printed circuits, each having two different electrically conductive tracks that are electrically insulated from each other, a first printed circuit being arranged facing a first pole face of positive polarity and a second printed circuit being arranged facing a second pole face of negative polarity.
----
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777